Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19        PageID.1970    Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 CARL PALAZZOLO and ALBERT
 FERRANDI, Individually and On
 Behalf of All Others Similarly Situated,
                                            Case No. 4:16-cv-12803-LVP-SDD
                    Plaintiff,
                                            Hon. Linda V. Parker
        v.

 FIAT CHRYSLER AUTOMOBILES
 N.V., SERGIO MARCHIONNE,
 RICHARD K. PALMER, and REID
 BIGLAND,

                    Defendants.


             ORDER PRELIMINARILY APPROVING SETTLEMENT
                     AND PROVIDING FOR NOTICE

       WHEREAS, a putative securities class action is pending in this Court entitled

 Palazzolo, et al. v. Fiat Chrysler Automobiles N.V., et al., Case No. 4:16-cv-12803-

 LVP-SDD (the “Action”);

       WHEREAS, Lead Plaintiffs Carl Palazzolo and Albert Ferrandi, on behalf of

 themselves and the other members of the Settlement Class (as defined below), and

 defendants Fiat Chrysler Automobiles N.V. (“FCA” or the “Company”), Richard K.

 Palmer and Reid Bigland (collectively, the “Signatory Defendants,” and, together

 with Lead Plaintiffs, on behalf of themselves and the other members of the

 Settlement Class, the “Parties”) have determined to settle all claims asserted against
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19        PageID.1971    Page 2 of 20




 Defendants in the Action with prejudice on the terms and conditions set forth in the

 Stipulation and Agreement of Settlement dated January 31, 2019 (the “Stipulation”),

 subject to approval of this Court (the “Settlement”);

       WHEREAS, Lead Plaintiffs have made an application, pursuant to Rule 23 of

 the Federal Rules of Civil Procedure, for an order preliminarily approving the

 Settlement in accordance with the Stipulation and providing for notice to Settlement

 Class Members as more fully described herein;

       WHEREAS, the Court has read and considered: (a) Lead Plaintiffs’ motion

 for preliminary approval of the Settlement, and the papers filed and arguments made

 in connection therewith; and (b) the Stipulation and the exhibits attached thereto;

 and

       WHEREAS, unless otherwise defined herein, all capitalized words contained

 herein shall have the same meanings as they have in the Stipulation.

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.     Provisional Certification of the Settlement Class – Pursuant to

 Rule 23 of the Federal Rules of Civil Procedure, and solely for the purpose of

 effectuating the Settlement, this Court provisionally certifies a class defined as all

 persons and entities who purchased or otherwise acquired the publicly traded

 common stock of FCA on a U.S. Exchange between November 3, 2014 and July 26,

 2016, inclusive, and were damaged thereby (the “Settlement Class”). Excluded from

                                           2
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1972     Page 3 of 20




 the Settlement Class are (i) Defendants; (ii) present and former directors or executive

 officers of the Company; (iii) any of Defendants’ Immediate Family members; (iv)

 any of the foregoing individuals’ or entities’ legal representatives, heirs, successors,

 or assigns; and (v) any entity in which any Defendant has a controlling interest, or

 which is related to or affiliated with any of the Defendants. Also excluded from the

 Settlement Class are any persons or entities who or which exclude themselves by

 submitting a request for exclusion that is accepted by the Court. The provisional

 certification of the Settlement Class shall be vacated if the Settlement is terminated

 or not approved by the Court, or if for any other reason the Effective Date does not

 occur, including as a result of any appeals.

       2.     Solely for purposes of effectuating the proposed Settlement, the Court

 preliminarily finds that each of the prerequisites for class action certification under

 Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the members of

 the Settlement Class are so numerous that joinder of all Settlement Class Members

 in the Action is impracticable; (b) there are questions of law and fact common to the

 Settlement Class; (c) the claims of Lead Plaintiffs are typical of the claims of the

 Settlement Class; (d) the interests of all Settlement Class Members are adequately

 represented by Lead Plaintiffs and Lead Counsel; (e) the issues common to

 Settlement Class Members predominate over any individualized issues; and (f) a

 class action is superior to other available methods for the fair and efficient

                                            3
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19       PageID.1973     Page 4 of 20




 adjudication of the controversy. These preliminary findings shall be vacated if the

 Settlement is terminated or if for any reason the Effective Date does not occur,

 including as a result of any appeals.

       3.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and solely

 for the purposes of effectuating the Settlement, Lead Plaintiffs are appointed as

 representatives for the Settlement Class and Lead Counsel are appointed as counsel

 for the Settlement Class. Solely for the purposes of effectuating the proposed

 Settlement, Lead Counsel are authorized to act on behalf of Lead Plaintiffs and the

 other Settlement Class Members with respect to all acts or consents required by or

 that may be given pursuant to the Stipulation, including all acts that are reasonably

 necessary to consummate the Settlement. These designations shall be vacated if the

 Settlement is terminated or if for any reason the Effective Date does not occur,

 including as a result of any appeals.

       4.     Preliminary Approval of the Settlement – The Court hereby

 preliminarily approves the Settlement, as embodied in the Stipulation, and finds that

 the Parties have shown the Court that it will likely be able to approve the proposed

 Settlement as being fair, reasonable and adequate to the Settlement Class under

 Federal Rule of Civil Procedure 23(e)(2), subject to further consideration at the

 Settlement Fairness Hearing to be conducted as described below.



                                          4
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19       PageID.1974    Page 5 of 20




       5.    Settlement Fairness Hearing – The Court will hold a hearing (the

 “Settlement Fairness Hearing”) on June 5, 2019 at 1:00 p.m. in Courtroom 206 of

 the Theodore Levin United States Courthouse, 231 West Lafayette Blvd., Detroit,

 MI 48226, for the following purposes: (a) to determine whether the proposed

 Settlement on the terms and conditions provided for in the Stipulation is fair,

 reasonable, and adequate to the Settlement Class, and should be approved by the

 Court; (b) to determine whether the Settlement Class should be certified for

 settlement purposes; (c) whether a Judgment substantially in the form attached as

 Exhibit B to the Stipulation should be entered dismissing the Action with prejudice

 against Defendants; (d) to determine whether the proposed Plan of Allocation for the

 proceeds of the Settlement is fair and reasonable and should be approved; (e) to

 determine whether the motion by Lead Counsel for an award of attorneys’ fees and

 reimbursement of Litigation Expenses should be approved; and (f) to consider any

 other matters that may properly be brought before the Court in connection with the

 Settlement. Notice of the Settlement and the Settlement Fairness Hearing shall be

 given to Settlement Class Members as set forth in ¶ 7 of this Order.

       6.    The Court may adjourn the Settlement Fairness Hearing without further

 notice to the Settlement Class, and may approve the proposed Settlement with such

 modifications as the Parties may agree to, if appropriate, without further notice to

 the Settlement Class.

                                          5
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1975     Page 6 of 20




       7.     Retention of Claims Administrator and Manner of Giving Notice –

 Lead Counsel are hereby authorized to retain JND Legal Administration (the

 “Claims Administrator”) to supervise and administer the notice procedure in

 connection with the proposed Settlement as well as the processing of Claims as more

 fully set forth below. Notice of the Settlement and the Settlement Fairness Hearing

 shall be given by Lead Counsel as follows:

                     a.     within five (5) calendar days after entry of this Order, FCA

 shall provide or cause to be provided to Lead Counsel or the Claims Administrator,

 at no cost to the Settlement Fund, Lead Counsel, or the Claims Administrator, a list,

 in electronic form, of record holders of FCA common stock during the Class Period

 obtained from FCA’s U.S. transfer agent (consisting of names and addresses, as well

 as email addresses if available), to the extent that such information is reasonably

 available;

                     b.     not later than twenty (20) calendar days after the date of

 entry of this Order (“Notice Date”), the Claims Administrator shall cause a copy of

 the Notice and the Claim Form, substantially in the forms attached hereto as Exhibits

 1 and 2, respectively (together, the “Notice Packet”), to be mailed by first-class mail,

 or e-mailed, to potential Settlement Class Members at the mailing addresses and/or

 the email addresses set forth in the records provided or caused to be provided by

 FCA, or who otherwise may be identified through further reasonable effort;

                                            6
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1976     Page 7 of 20




                     c.     contemporaneously with the mailing of the Notice Packet,

 the Claims Administrator shall cause copies of the Notice and the Claim Form to be

 posted on a website to be developed for the Settlement, from which copies of the

 Notice and Claim Form can be downloaded;

                     d.     not later than ten (10) calendar days after the Notice Date,

 the Claims Administrator shall cause the Summary Notice, substantially in the form

 attached hereto as Exhibit 3, to be published once in Investor’s Business Daily and

 to be transmitted once over the PR Newswire; and

                     e.     not later than seven (7) calendar days prior to the

 Settlement Fairness Hearing, Lead Counsel shall serve on Defendants’ Counsel and

 file with the Court proof, by affidavit or declaration, of such mailing and publication.

       8.     Approval of Form and Content of Notice – The Court (a) approves,

 as to form and content, the Notice, the Claim Form, and the Summary Notice,

 attached hereto as Exhibits 1, 2, and 3, respectively, and (b) finds that the mailing

 and distribution of the Notice and Claim Form and the publication of the Summary

 Notice in the manner and form set forth in ¶ 7 of this Order (i) is the best notice

 practicable under the circumstances; (ii) constitutes notice that is reasonably

 calculated, under the circumstances, to apprise Settlement Class Members of the

 pendency of the Action, of the effect of the proposed Settlement (including the

 Releases to be provided thereunder), of Lead Counsel’s motion for an award of

                                            7
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1977     Page 8 of 20




 attorneys’ fees and reimbursement of Litigation Expenses, of their right to object to

 the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for attorneys’

 fees and reimbursement of Litigation Expenses, of their right to exclude themselves

 from the Settlement Class, and of their right to appear at the Settlement Fairness

 Hearing; (iii) constitutes due, adequate, and sufficient notice to all persons and

 entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the

 requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

 Constitution (including the Due Process Clause), the Private Securities Litigation

 Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law

 and rules. The date and time of the Settlement Fairness Hearing shall be included in

 the Notice and Summary Notice before they are mailed (and/or e-mailed) and

 published, respectively.

       9.     Nominee Procedures – Brokers and other nominees who purchased or

 otherwise acquired FCA common stock on a U.S. Exchange during the Class Period

 for the benefit of another person or entity shall (a) within seven (7) calendar days of

 receipt of the Notice, request from the Claims Administrator sufficient copies of the

 Notice Packet to forward to all such beneficial owners and within seven (7) calendar

 days of receipt of those Notice Packets forward them to all such beneficial owners;

 or (b) within seven (7) calendar days of receipt of the Notice, send a list of the names

 and addresses (and e-mail addresses, if available) of all such beneficial owners to

                                            8
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1978     Page 9 of 20




 the Claims Administrator in which event the Claims Administrator shall promptly

 mail or e-mail the Notice Packet to such beneficial owners. Upon full compliance

 with this Order, such nominees may seek reimbursement of their reasonable

 expenses actually incurred in complying with this Order by providing the Claims

 Administrator with proper documentation supporting the expenses for which

 reimbursement is sought. Such properly documented expenses incurred by nominees

 in compliance with the terms of this Order shall be paid from the Settlement Fund,

 with any disputes as to the reasonableness or documentation of expenses incurred

 subject to review by the Court.

       10.    Participation in the Settlement – Settlement Class Members who

 wish to participate in the Settlement and to be eligible to receive a distribution from

 the Net Settlement Fund must complete and submit a Claim Form in accordance with

 the instructions contained therein. Unless the Court orders otherwise, all Claim

 Forms must be postmarked, or submitted online, no later than one hundred twenty

 (120) calendar days after the Notice Date. Notwithstanding the foregoing, Lead

 Counsel may, at their discretion, accept for processing late Claims, provided such

 acceptance does not delay the distribution of the Net Settlement Fund to the

 Settlement Class. By submitting a Claim, a person or entity shall be deemed to have

 submitted to the jurisdiction of the Court with respect to his, her or its Claim and the

 subject matter of the Settlement.

                                            9
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1979     Page 10 of 20




       11.    Each Claim Form submitted must satisfy the following conditions: (a) it

 must be properly completed, signed, and submitted in a timely manner in accordance

 with the provisions of the preceding paragraph; (b) it must be accompanied by

 adequate supporting documentation for the transactions and holdings reported

 therein, in the form of broker confirmation slips, broker account statements, an

 authorized statement from the broker containing the transactional and holding

 information found in a broker confirmation slip or account statement, or such other

 documentation as is deemed adequate by Lead Counsel or the Claims

 Administrator;1 (c) if the person executing the Claim Form is acting in a

 representative capacity, a certification of his, her, or its current authority to act on

 behalf of the Settlement Class Member must be included in the Claim Form to the

 satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form

 must be complete and contain no material deletions or modifications of any of the

 printed matter contained therein and must be signed under penalty of perjury.

       12.    Any Settlement Class Member who does not timely and validly submit

 a Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be



 1
       The documentation provided must show whether the FCA common stock
 claimed was purchased or acquired on a U.S. Exchange. To the extent the
 documentation does not provide whether the claimed common stock was purchased
 or acquired on a U.S. Exchange, or it is unclear, the Claimant will be required to
 supply additional documentation that provides such information to the satisfaction
 of Lead Counsel or the Claims Administrator.
                                           10
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1980     Page 11 of 20




 deemed to have waived his, her, or its right to share in the Net Settlement Fund;

 (b) shall be forever barred from participating in any distributions therefrom; (c) shall

 be bound by the provisions of the Stipulation and the Settlement and all proceedings,

 determinations, orders, and judgments in the Action relating thereto, including,

 without limitation, the Judgment and the Releases provided for therein; and (d) will

 be barred from commencing, instituting, maintaining, prosecuting or continuing to

 prosecute any or all of the Released Plaintiffs’ Claims against each and all of the

 Defendants’ Releasees, as more fully described in the Stipulation and Notice.

 Notwithstanding the foregoing, late Claim Forms may be accepted for processing as

 set forth in ¶ 10 above.

       13.    Exclusion From the Settlement Class – Any member of the

 Settlement Class who wishes to exclude himself, herself, or itself from the

 Settlement Class must request exclusion in writing within the time and in the manner

 set forth in the Notice, which shall provide that: (a) any such request for exclusion

 from the Settlement Class must be mailed or delivered such that it is received no

 later than May 15, 2019, to: Fiat Chrysler Automobiles Securities Litigation

 Settlement, EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91245, Seattle,

 WA 98111-9345, and (b) each request for exclusion must (i) state the name, address,

 and telephone number of the person or entity requesting exclusion, and in the case

 of entities, the name and telephone number of the appropriate contact person;

                                           11
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19        PageID.1981     Page 12 of 20




 (ii) state that such person or entity “requests exclusion from the Settlement Class in

 Palazzolo, et al. v. Fiat Chrysler Automobiles N.V., et al., Case No. 4:16-cv-12803-

 LVP-SDD”; (iii) state the number of shares of FCA common stock that the person

 or entity requesting exclusion purchased/acquired and/or sold on a U.S. Exchange

 during the Class Period (i.e., between November 3, 2014 and July 26, 2016,

 inclusive), as well as the dates, number of shares, and prices of each such

 purchase/acquisition and/or sale; and (iv) be signed by the person or entity

 requesting exclusion or an authorized representative. A request for exclusion shall

 not be effective unless it provides all the required information and is received within

 the time stated above, or is otherwise accepted by the Court.

       14.    Any person or entity who or which timely and validly requests

 exclusion in compliance with the terms stated in this Order and is excluded from the

 Settlement Class shall not be a Settlement Class Member, shall not be bound by the

 terms of the Settlement or any orders or judgments in the Action, and shall not

 receive any payment out of the Net Settlement Fund.

       15.    Any Settlement Class Member who or which does not timely and

 validly request exclusion from the Settlement Class in the manner stated in this

 Order: (a) shall be deemed to have waived his, her, or its right to be excluded from

 the Settlement Class; (b) shall be forever barred from requesting exclusion from the

 Settlement Class in this or any other proceeding; (c) shall be bound by the provisions

                                           12
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19       PageID.1982     Page 13 of 20




 of the Stipulation and Settlement and all proceedings, determinations, orders, and

 judgments in the Action, including, but not limited to, the Judgment and the Releases

 provided for therein; and (d) will be barred from commencing, instituting,

 maintaining, prosecuting or continuing to prosecute any or all of the Released

 Plaintiffs’ Claims against any of the Defendants’ Releasees, as more fully described

 in the Stipulation and Notice.

       16.    Appearance and Objections at Settlement Fairness Hearing – Any

 Settlement Class Member who does not request exclusion from the Settlement Class

 may enter an appearance in the Action, at his, her, or its own expense, individually

 or through counsel of his, her, or its own choice, by filing with the Clerk of Court

 and delivering to representatives of both Lead Counsel and Defendants’ Counsel, at

 the addresses set forth in ¶ 17 below, a notice of appearance such that it is received

 no later than May 15, 2019, or as the Court may otherwise direct. Any Settlement

 Class Member who does not enter an appearance will be represented by Lead

 Counsel.

       17.    Any Settlement Class Member who does not request exclusion from the

 Settlement Class may submit a written objection to the proposed Settlement, the

 proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of

 attorneys’ fees and reimbursement of Litigation Expenses, and appear and show

 cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Plan

                                          13
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1983    Page 14 of 20




 of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and reimbursement

 of Litigation Expenses should not be approved; provided, however, that no

 Settlement Class Member shall be heard or entitled to contest the approval of the

 terms and conditions of the Settlement, the Plan of Allocation, and/or the motion for

 attorneys’ fees and reimbursement of Litigation Expenses unless that person or

 entity has filed a written objection with the Court and served copies of such objection

 on representatives of both Lead Counsel and Defendants’ Counsel at the addresses

 set forth below such that they are received no later than May 15, 2019.

               Lead Counsel                           Defendants’ Counsel
        Gregory M. Castaldo, Esq.               Counsel for Fiat Chrysler Automobiles
         Kessler Topaz Meltzer                      N.V. and Richard K. Palmer
             & Check LLP                             Robert J. Giuffra, Jr., Esq.
        280 King of Prussia Road                     William B. Monahan, Esq.
           Radnor, PA 19087                          Sullivan & Cromwell LLP
                                                          125 Broad Street
         E. Powell Miller, Esq.                     New York, NY 10004-2498
       The Miller Law Firm, P.C.
   950 West University Drive, Suite 300               Counsel for Reid Bigland
         Rochester, MI 48307
                                                      Rachel B. Goldman, Esq.
                                                          Bracewell LLP
                                                    1251 Avenue of the Americas
                                                             49th Floor
                                                     New York, NY 10020-1100

       18.    Any objections by a Settlement Class Member must: (a) state the name,

 address, and telephone number of the person or entity objecting and must be signed

 by the objector; (b) state whether the objector is represented by counsel and, if so,

                                           14
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19       PageID.1984    Page 15 of 20




 the name, address, and telephone number of the objector’s counsel; (c) indicate

 whether the objection applies only to the objector, to a specific subset of the

 Settlement Class, or to the entire Settlement Class; (d) state with specificity the

 grounds for the Settlement Class Member’s objection or objections, and the specific

 reasons for each objection, including any legal and evidentiary support the

 Settlement Class Member wishes to bring to the Court’s attention; and (e) include

 documents sufficient to prove membership in the Settlement Class, consisting of

 documents showing the number of shares of FCA common stock that the objector

 purchased/acquired and/or sold on a U.S. Exchange during the Class Period (i.e.,

 between November 3, 2014 and July 26, 2016, inclusive), as well as the dates,

 number of shares, and prices of each such purchase/acquisition and/or sale.

 Documentation establishing membership in the Settlement Class (including that the

 FCA common stock claimed was purchased or acquired on a U.S. Exchange) must

 consist of copies of brokerage confirmation slips or monthly brokerage account

 statements, or an authorized statement from the objector’s broker containing the

 transactional and holding information found in a broker confirmation slip or account

 statement. Objectors who enter an appearance and desire to present evidence at the

 Settlement Fairness Hearing in support of their objection must include in their

 written objection or notice of appearance the identity of any witnesses they may call

 to testify and any exhibits they intend to introduce into evidence at the hearing.

                                          15
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1985     Page 16 of 20




 Objectors shall be allowed to present argument and evidence solely at the discretion

 of the Court.

       19.       Any Settlement Class Member who or which does not make his, her, or

 its objection in the manner provided herein shall be deemed to have waived his, her,

 or its right to object to any aspect of the Settlement, the Plan of Allocation, and Lead

 Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation

 Expenses and shall be forever barred and foreclosed from objecting to the fairness,

 reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the

 requested attorneys’ fees and Litigation Expenses, or from otherwise being heard

 concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees

 and Litigation Expenses in this or any other proceeding.

       20.       Stay and Temporary Injunction – The Court hereby stays all

 proceedings in the Action other than proceedings necessary to carry out or enforce

 the terms and conditions of the Stipulation. Further, pending final determination of

 whether the Settlement should be approved, the Court bars and enjoins Lead

 Plaintiffs, and all other members of the Settlement Class, from commencing or

 prosecuting any and all of the Released Plaintiffs’ Claims against each and all of the

 Defendants’ Releasees.

       21.       Settlement Administration Fees and Expenses – All reasonable costs

 incurred in identifying Settlement Class Members and notifying them of the

                                           16
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1986    Page 17 of 20




 Settlement, as well as in administering the Settlement, shall be paid as set forth in

 the Stipulation without further order of the Court.

       22.    Settlement Fund – The contents of the Settlement Fund held by The

 Huntington National Bank (which the Court approves as the Escrow Agent), shall

 be deemed and considered to be in custodia legis of the Court, and shall remain

 subject to the jurisdiction of the Court, until such time as they shall be distributed

 pursuant to the Stipulation and/or further order(s) of the Court.

       23.    Taxes – Lead Counsel are authorized and directed to prepare any tax

 returns and any other tax reporting form for or in respect to the Settlement Fund, to

 pay from the Settlement Fund any Taxes and Tax Expenses owed with respect to the

 Settlement Fund, and to otherwise perform all obligations with respect to Taxes and

 any reporting or filings in respect thereof without further order of the Court in a

 manner consistent with the provisions of the Stipulation.

       24.    Termination of Settlement – If the Settlement is terminated as

 provided in the Stipulation, the Settlement is not approved, or the Effective Date of

 the Settlement otherwise fails to occur, including as a result of any appeals, this

 Order shall be vacated, rendered null and void, and be of no further force and effect,

 except as otherwise provided by the Stipulation, and this Order shall be without

 prejudice to the rights of Lead Plaintiffs, the other Settlement Class Members, and

 Defendants, and the Parties shall revert to their respective positions in the Action as

                                           17
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19        PageID.1987    Page 18 of 20




 of the date immediately prior to the execution of the Stipulation, as provided in the

 Stipulation.

       25.      Use of this Order – Neither this Order, the Stipulation (whether or not

 consummated), including the exhibits thereto and the Plan of Allocation contained

 therein (or any other plan of allocation that may be approved by the Court), the

 negotiations leading to the execution of the Stipulation, nor any proceedings taken

 pursuant to or in connection with the Stipulation and/or approval of the Settlement

 (including any arguments proffered in connection therewith):

                      a.    shall be offered against any of the Defendants or the

 Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of,

 any presumption, concession, or admission by any of the Defendants or Defendants’

 Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

 validity of any claim that was or could have been asserted or the deficiency of any

 defense that has been or could have been asserted in this Action or in any other

 litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of

 any of the Defendants or Defendants’ Releasees or in any way referred to for any

 other reason as against any of the Defendants or the Defendants’ Releasees, in any

 arbitration proceeding or other civil, criminal, or administrative action or

 proceeding, other than such proceedings as may be necessary to effectuate the

 provisions of the Stipulation;

                                           18
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1988     Page 19 of 20




                     b.     shall be offered against Lead Plaintiffs or any of the

 Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be evidence of,

 any presumption, concession, or admission by Lead Plaintiffs or any of the

 Plaintiffs’ Releasees that any of their claims are without merit, that any of the

 Defendants or Defendants’ Releasees had meritorious defenses, or that damages

 recoverable under the Consolidated Complaint would not have exceeded the

 Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing

 of any kind, or in any way referred to for any other reason as against Lead Plaintiffs

 or any of the Plaintiffs’ Releasees, in any civil, criminal, or administrative action or

 proceeding, other than such proceedings as may be necessary to effectuate the

 provisions of the Stipulation; or

                     c.     shall be construed against any of the Releasees as an

 admission, concession, or presumption that the consideration to be given hereunder

 represents the amount which could be or would have been recovered after trial;

 provided, however, that if the Stipulation is approved by the Court, the Parties and

 the Releasees and their respective counsel may refer to it to effectuate the protections

 from liability granted hereunder or otherwise to enforce the terms of the Settlement.

       26.    Supporting Papers – Lead Counsel shall file and serve the opening

 papers in support of the Settlement, the Plan of Allocation, and Lead Counsel’s

 motion for an award of attorneys’ fees and reimbursement of Litigation Expenses no

                                           19
Case 4:16-cv-12803-LVP-SDD ECF No. 67 filed 02/20/19         PageID.1989    Page 20 of 20




 later than thirty five (35) calendar days prior to the Settlement Fairness Hearing; and

 reply papers, if any, shall be filed and served no later than seven (7) calendar days

 prior to the Settlement Fairness Hearing.

       27.    CAFA Notice – As set forth in the Stipulation, and pursuant to the

 Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § I 715(b)-(c), Signatory

 Defendants shall timely serve the CAFA notice upon the appropriate federal and

 state officials. Signatory Defendants shall be responsible for all costs and expenses

 related to CAFA notice.

       28.    The Court finds that the Court will likely be able to approve the

 proposed Settlement under Federal Rule of Civil Procedure 23(e)(2) and certify the

 Settlement Class for purposes of effectuating the Settlement.

       29.    The Court retains jurisdiction to consider all further applications arising

 out of or connected with the proposed Settlement.

       IT IS SO ORDERED.

                                         s/Linda V. Parker
                                         LINDA V. PARKER
                                         UNITED STATES DISTRICT JUDGE
       Dated: February 20, 2019




                                             20
